There is substantial evidence in the record to support the determinations that the petitioners, who were New York State Troopers, engaged in misconduct and multiple violations of New York State Police procedures when they encountered two exotic dancers while on duty. The testimony adduced at the hearing, which was found credible by the Hearing Board, establishes that the petitioners, inter alia, made sexual advances toward the women, drove them to an address outside the Troopers’ area of patrol, and stood outside while the women illegally entered an apartment and removed property that did not belong to them. Accordingly, the determinations of the Superintendent of the New York State Police are confirmed (see, Matter of Boyd v Constantine, 81 NY2d 189).
The penalty of termination is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Reid v State of New York Executive Dept., 208 AD2d 747; Matter of Pell v Board of Educ., 34 NY2d 222). Balletta, J. P., O’Brien, Altman and Friedmann, JJ., concur.